Name: Commission Regulation (EEC) No 1720/89 of 16 June 1989 repealing Regulation (EEC) No 1261/89 concerning an invitation to tender for the refund on export of wholly milled medium grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/26 Official Journal of the European Communities 17. 6. 89 COMMISSION REGULATION (EEC) No 1720/89 of 16 June 1989 repealing Regulation (EEC) No 1261/89 concerning an invitation to tender for the refund on export of wholly milled medium grain rice to certain third countries whereas the forecasts in the rice balance sheet for exports to third countries have now been achieved ; whereas the aforementioned invitation to tender should now be closed ; Wheres the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1219/89 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1261 /89 (*) issued an invitation to tender for the refund on export of wholly milled medium grain rice to certain third countries ; Whereas the recent movement of rice prices in producing Member Stats allows normal development of the rice market up to the end of the 1988/89 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1261 /89 is hereby repealed. Article 2 This Regulation shall enter into force on 19 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 128 , 11 . 5 . 1989, p. 9 . (3) OJ No L 166, 25. 6 . 1976, p. 36. (4) OJ No L 126, 9 . 5. 1989, p. 14.